Per Curiam.
The plaintiff testified that she signalled to the conductor to stop the car when he passed Ninety-seventh street; that the car stopped at Ninety-eighth street, and as she was about getting off, it was suddenly started, and she was thrown to the ground, and received severe injuries. That the car stopped at *706Ninety-eighth street is denied by but one person, the conductor of the car, who testified that the car had not, to his recollection, stopped at Ninety-eighth street. The other witnesses would not swear that the car had not stopped at Ninety-eighth street. The case presented a question of fact for the jury, and there being evidence to sustain the verdict, the case presents no question of law for our consideration.
Judgment and order appealed from affirmed, with costs.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment and order affirmed, with costs.